Citation Nr: 0903922	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-07 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to special monthly pension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
December 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

On the VA Form 9 received in March 2007, the veteran 
requested a Board hearing.  In January 2008, however, the 
veteran sent a statement to the Board indicating that he no 
longer wanted a hearing.  As such, the veteran's hearing 
request is considered withdrawn and the Board will continue 
with appellate review.  


FINDINGS OF FACT

The evidence of record does not demonstrate that the veteran 
is in need of regular aid and attendance, is housebound, or 
has a permanent disability rated at 100 percent.


CONCLUSION OF LAW

The criteria for special monthly pension benefits based on 
the veteran's need for regular aid and attendance and/or 
housebound status have not been met.  38 U.S.C.A. § 1521 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the veteran was sent a VCAA letter in July 2006 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

Although the letter did not notify the veteran of the 
assignment of effective dates or disability evaluations, 
there is no prejudice to the veteran because, as is 
determined below, the veteran is not entitled to special 
monthly pension benefits.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a notice defect may be 
cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  


The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records.  Additionally, 
the Board finds that although a VA examination was not 
afforded to the veteran, the competent medical evidence of 
record is sufficient to make a decision on the claim.  See 
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, the veteran asserts that he is entitled to 
special monthly pension.  Special monthly pension benefits 
are payable when the veteran is in need of regular aid and 
attendance or has a permanent disability rated at 100 percent 
and has either an additional disability or disabilities 
independently ratable at 60 percent or more or is permanently 
housebound.  38 U.S.C.A. § 1521(d)(1), (e) (West 2002); 38 
C.F.R. § 3.351(a)-(d) (2008).

Being permanently housebound means the veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d).  The need for 
aid and attendance means helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(b).  Requiring the regular 
aid and attendance of another person occurs when the veteran 
is blind or nearly blind, is a patient in a nursing home 
because of mental or physical incapacity, or establishes a 
factual need for aid and attendance.  38 C.F.R. § 3.351(c).  
A factual need for aid and attendance must be based on actual 
requirements of personal assistance from others.  38 C.F.R. § 
3.352(a).  The evidence need only establish that the veteran 
is so helpless as to need regular, rather than constant, aid 
and attendance.  Consideration is given to such conditions 
as: inability of the veteran to dress or undress himself or 
to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aid; inability of the veteran to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the veteran 
from the hazards or dangers inherent in his daily 
environment.  Bedridden is that condition which, through its 
essential character, actually requires that the veteran 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above exist and the particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  38 
C.F.R. § 3.352(a).  

A September 1996 rating decision granted nonservice-connected 
pension based on the veteran's schizophrenia, which was rated 
as 70 percent disabling.  The only other disability 
considered in the pension award was PTSD, which was 
noncompensable.  The veteran does not have any other 
disabilities which have been identified.  

The VA medical records show that the veteran received mental 
health treatment.  The treatment records dated in 2006 show 
that the veteran volunteered at his church.  He also worked 
as a janitor, but was terminated for smoking while working.  
The treatment records dated in 2007 show that the veteran did 
volunteer work at his church or Apollo club several times a 
week.  He also attended social activities.  He was going to a 
workforce center seeking a job as a janitor.  The veteran was 
attending college and taking computer and communications 
classes.  The veteran indicated that he did well by keeping 
busy and not sitting around his apartment.  The treatment 
records show that the veteran was dressed and well groomed at 
his treatment sessions.  

The Board finds that the veteran is not entitled to special 
monthly pension benefits. The veteran does not have a 
permanent disability rated at 100 percent.  He also is not 
permanently housebound.  38 C.F.R. § 3.351(d).  The evidence 
also does not show that the veteran is in need of regular aid 
or attendance of another person.  38 C.F.R. § 3.351(b), (c).  
The evidence of record shows the veteran is not blind and is 
not in a nursing home, and does not show a factual need for 
aid and attendance.  38 C.F.R. § 3.351(b), (c); 38 C.F.R. § 
3.352(a).  The evidence of record does not demonstrate that 
the veteran requires assistance from others for dressing, 
hygiene, eating, toileting, or protection from daily hazards 
or dangers, and the veteran does not have any special 
prosthetic or orthopedic appliances and is not bedridden.  38 
C.F.R. § 3.352(a).  The evidence indicates that the veteran 
conducts his activities of daily living, including working 
and/or volunteering.  Accordingly, special monthly pension 
benefits are not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to special monthly pension benefits is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


